15 So. 3d 935 (2009)
Lisa WARNER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Florida Quality Components, Inc., Appellees.
No. 1D09-2263.
District Court of Appeal of Florida, First District.
August 12, 2009.
Lisa R. Warner, pro se, Appellant.
John W. Kunberger, Tallahassee, for Appellee, Florida Unemployment Appeals Commission; No appearance for Appellee Florida Quality Components, Inc.
PER CURIAM.
Appellee's motion to dismiss, filed June 30, 2009, is granted. The appeal is hereby dismissed.
KAHN, BENTON, and VAN NORTWICK, JJ., concur.